Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 06/29/22, applicant has amended claims 35-37, 45 and 60.  The art rejections have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-45 and 47-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the amended claim 35, it is unclear by claiming “the mist that has been liquefied on an inner wall of the flow path” in view of  the phrase “a flow path through which the mist generated at the mist generating section flows, the flow path being provided with a first opening…wherein the flow path is provided with a second opening through which droplets of the mist that has been liquefied on an inner wall of the flow path”, see applicant’s specification paragraph [0129], claims 45, 59 and Figure 24. Applicant’s specification also teaches (see para [0129] and Fig 24) the mist spouting section 30 having inner wall surfaces 30K1, 30K2, 30J1 and 30J2; nozzle section 30A; and flow paths 30K5, 30J5, 30K4, 30J4.  As described, para [0129] teaches multiple flow paths provided within the mist spouting section 30.  For the purpose of examination, the phrase “a flow path” or “the flow path” is assumed to be “a mist spouting section” or “the mist spouting section”; and the phrase “a first opening” is assumed to be “a nozzle section 30A”.   
The phrase a second opening through which droplets of the mist…is discharged from the flow path” is unclear, because it is unclear upon which or into what element the droplet of mist is discharged.  Is it discharged onto the substrate or into other recovery system?   For the purpose of examination, the item “a mist recovering section” is included in claim 35 and the phrase “second openings provided in the inner wall of surfaces of the mist spouting section through which droplets of the mist that has been liquefied on an inner wall of the mist spouting section is discharged from the mist spouting section into the mist recovering section” (see applicant’s para [0129]).

Claim 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 36-45 and 47-59 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: the closest art of record McMillan et al’252 does not disclose or suggest the specific structure of the mist deposition apparatus having a mist spouting section with openings provided in the inner wall of surfaces of the mist spouting section through which droplets of the mist that has been liquefied on an inner wall of the mist spouting section is discharged from the mist spouting section into the mist recovering section.  In McMillan et al the nozzle assembly 8 and exhaust assembly 10 are oppositely disposed on peripheral portion (see Fig 7).  Prior art of record or McMillan et al does not teach or suggest the specific structure of openings provided in the inner wall of the mist spouting section through which droplets of the mist that has been liquefied on an inner wall of the mist spouting section is discharged from the mist spouting section into the mist recovering section.

Response to Arguments
The arts rejections have been withdrawn in view of the amendment, however amended 35-45 and 47-59 have been rejected under 112 2nd paragraph as explained above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/